DETAILED ACTION
1.	This office action is in response to applicant’s communication filed on 05/26/2022 in response to PTO Office Action mailed on 02/28/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to PTO Office Action mailed on 05/26/2022, claims 1, 4, 5, 8, 10-14 are amended. Claims 2, 15 and 16 are canceled.  As a result, claims 1 and 3-14 are pending in this office action.
3. 	The 35 USC 101 rejections have been withdrawn due to the amendments filed on 05/26/2022.
4.	The new title filed on 05/26/2022 has been acknowledged.

                                                   Response to Arguments
5.	 Applicant's arguments with respect to claims 1 and 3-14 with respect to 35 USC 103 have been fully considered but are moot in view of new ground(s) of rejection.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley et al. (US 2019/0095478 A1) and in view of Tsuda et al. (US 2019/0086980 A1), hereinafter Tsuda and further in view of Elzur (US 2019/0104182 A1).
Referring to claim 1, Tankersley discloses a server (See para. [0092] and Figure 1, each host device may comprise a web server, an application server, a database server or etc.) comprising: a transceiver configured to receive or transmit data from or to an external source (See para. [0092] and para. [0093] and Figure 1, the host devices are associated with host applications which are configured to implement a network-based service to exchange information from or to one or more devices); and a processor configured to, through the transceiver, receive data from a plurality of [factory] devices in a factory (See para. [0092] and para. [0093], the host devices’ host applications sending requests and receiving data from the one or more devices, note in para. [0389], the devices maybe computing machines in IT environments, automated machinery on the shop floor of a factory or etc.), to generate a data table based on the data received from the plurality of [factory] devices, and to manage the data based on the generated data table (See para. [0161], para. [0162] and Figure 5C, generating a table represents events are related from multiple devices including the IP address of the device, a status code returned by the server to the multiple devices for managing, investigating or learning valuable insights about the data stored in the table); wherein the processor receives data corresponding to outputting a product […] among the data from the plurality of [factory] devices (See para. [0082] and para. [0446], the system receives data at a customizable schedule that can enable certain collection mechanisms for certain types of data or resources during operation, a user can customize when to receive or output/report machine data from the devices ); wherein the processor performs learning based on the big table (See para. [0079], para. [0158] and Figure 5C, storing machine data in a database table) and derives a failure or defect cause factor based on the learning (See para. [0351], during operation, using machine learning to detect “notable events” that are likely represent one or more anomalous incidents based on the time stamped machine data).
Tankersley discloses a plurality of factory devices but does not explicitly disclose outputting of a product from an injection machine and the processor is configured to derive factors through a method of estimating a process management standard and checking a tread change from a low yield allegation factor. 		
Tsuda discloses a processor configured to, through the communicator, receive data from a plurality of factory devices in a factory (See para. [0026], para. [0027] and para. [0029], a predicting device 100  communicates with control devices in a factory at predetermined time intervals, one or more measuring devices obtains measurement data from one or more control devices that control working machines such as robots and transmits the measurement data to the predicting device, the prediction device receives the measurement data from the measuring device(s)), to generate a data structure based on the data from the plurality of factory devices (See para. [0026], para. [0031], para. [0058], para. [0064], generating measurement data periodically from the one or more control devices via the measuring device(s)), and to manage the data based on the generated data structure (See para. [0033]- para. [0035] a machine learning device observes the stored measurement data and learns a model structure indicating a correlation between a change in the measurement data and outputs failure notification); outputting of a product from an inject machine (See para. [0077], output an operation production from an injection module machine).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the client devices of Tankersley to include factory devices comprises all machine tools, robots, as taught by Tsuda. Skilled artisan would have been motivated to extend the computing machines in IT environments to other industry including a factory with all machine tools or robots to detect machine failures.  In addition, both references (Tankersley and Tsuda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning to learns correlative relationships in measurement data which collected from a plurality of devices. This close relation between both references highly suggests an expectation of success.
Tankersley in view of Tsuda does not explicitly disclose the processor is configured to derive factors through a method of estimating a process management standard and checking a tread change from a low yield allegation factor. 
However, Elzur discloses the processor is configured to derive factors through a method of estimating a process management standard and checking a tread change from a low yield allegation factor (See para. [0009] and para. [0023], deriving existing or imminent SLA [service level agreement] deviation from one or more infrastructure and server modes and the desired SLA, the system determines a deviation from a SLA of third one or more SLA parameters and sends a message to a predefined entity, the one or more SLA deviation outputs include one or more deviation indicators and/or deviation probabilities, associated with one or more SLA parameters [e.g. 85% probability] of deviating from a network bandwidth requirement of a first SLA, the system also determine deviation from the SLA when a particular entity run on the infrastructure under one or more SLA [e.g low yield] ).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of Tankersley/Tsuda to derive factors through estimating a process management standard, as taught by Elzur. Skilled artisan would have been motivated to derive parameters to scale up or scale down of any given component to improve responsiveness, utilization efficiency and performance (See Elzur, para. [0018]) .  In addition, all references (Elzur, Tankersley and Tsuda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning to learns about the components/devices in an infrastructure environment. This close relation between both references highly suggests an expectation of success. 		
As to claim 3, Tankersley discloses wherein the processor receives only data at the time of outputting a product of each of the plurality of [factory] devices among the data from the plurality of [factory] devices (See para. [0082] and para[0446], the system receives data at a  customizable schedule that can enable certain collection mechanisms for certain types of data or resources during operation, a user can customize when to receive or output/report machine data from the devices).
As to claim 4, Tankersley discloses the processor generates the big table using the data at the time of outputting a product of each of the plurality of [factory] devices (See para. [0136], para. [0161], para. [0162] and Figure 5C, generate a table represents machine data from external devices at the time of streaming mode and reporting/outputting mode, both operations can be performed simultaneously).
As to claim 5, Tankersley discloses the factory devices can be a robot (See para. [0389], the devices can be automated machinery on the shop floor of a factory) and the processor receives only data corresponding to outputting of a product from each of the plurality of [factory] devices (See para. [0082] and para. [0446], the system receives data at a  customizable schedule that can enable certain collection mechanisms for certain types of data or resources during operation, a user can customize when to receive or output/report machine data from the devices).
Tankersley does not explicitly disclose the plurality of factory devices comprise an injection machine and a take-out robot.
However, Tsuda discloses the plurality of factory devices comprise an injection machine (See para. [0077], the devices include injection molding machine) and a take-out robot (See para. [0070] and Figure 8, a robot).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the client devices of Tankersley to include factory devices comprises all machine tools, robots, as taught by Tsuda. Skilled artisan would have been motivated to extend the computing machines in IT environments to other industry including a factory with all machine tools or robots to detect machine failures.  In addition, both references (Tankersley and Tsuda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning to learns correlative relationships in measurement data which collected from a plurality of devices. This close relation between both references highly suggests an expectation of success.
As to claim 6, Tankersley discloses wherein the data from the plurality of [factory] devices comprise operation data (See para. [0073], performance data) and sensor data (See para. [0073], sensor data). 
As to claim 7, Tankersley discloses wherein the processor receives average sensor data of values generated during manufacturing of each of the plurality of [factory] devices among the sensor data (See para. [0076], para. [0082], para. [0446], the sensor measurements are generated during operation, the operation schedule can be customized and generated certain types of data or resources).
As to claim 8, Tankersley discloses the processor generates the data table based on the operation data and the sensor data from the plurality of factory devices (See para. [0161], para. [0162] and Figure 5C, generating a table represents machine data from multiple devices, note in para. [0073], and para. [0076], the machine data includes sensor data, system performance data, system operating data or etc.). 
As to claim 9, Tankersley discloses wherein the data from the plurality of factory devices comprise operation data, sensor data, and defect information data (See para. [0161], para. [0162] and Figure 5C, generating a table represents machine data from multiple devices, note in para. [0073], and para. [0076], the machine data includes sensor data, system performance data, system operating data, error logs or etc.). 
As to claim 10, Tankersley discloses wherein the processor generates the data table using the operation data, the sensor data, and the defect information data from each of the plurality of [factory] devices (See para. [0161], para. [0162] and Figure 5C, generating a table represents machine data from multiple devices, note in para. [0073], and para. [0076], the machine data includes sensor data, system performance data, system operating data, error logs or etc.). 
As to claim 11, Tankersley discloses wherein the processor controls each data from the plurality of factory devices in the data table to be connected to each other (See para. [0090] one or more client devices 102 are coupled to one or more host devices 106 and a data intake and query system 108 via one or more networks 104. Networks 104 broadly represent one or more LANs, WANs, cellular networks (e.g., LTE, HSPA, 3G, and other cellular technologies), and/or networks using any of wired, wireless, terrestrial microwave, or satellite links or may include Internet). 
As to claim 12, Tankersley discloses wherein the data table comprises machine data,  inspection data, and defect information data (See para. [0161], para. [0162] and Figure 5C, generating a table represents machine data from multiple devices, note in para. [0073], and para. [0076], the machine data includes sensor data, system performance data, system operating data, error logs [e.g. defect], stack traces [e.g. inspection], operating system data or etc). 
Tankersley does not explicitly disclose the measurement data comprises injection machine data and take-out robot data. 
However, Tsuda discloses the measurement data comprises injection machine data and take-out robot data (See para. [0041] and para. [0042], para. [0026], para. [0031]. para. [0058], para. [0064], generating measurement data periodically from the one or more control devices via the measuring device(s), note para. [0077], the devices being measure including injection molding machines and robots).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the client devices of Tankersley to include factory devices comprises all machine tools, robots, as taught by Tsuda. Skilled artisan would have been motivated to extend the computing machines in IT environments to other industry including a factory with all machine tools or robots to detect machine failures.  In addition, both references (Tankersley and Tsuda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning to learns correlative relationships in measurement data which collected from a plurality of devices. This close relation between both references highly suggests an expectation of success.
As to claim 13, Tankersley discloses when a product object is defective, the processor performs learning using the data table generated based on the data from the plurality of factory devices and derives a failure or defect cause factor based on the learning (See para. [0351 and para. [0611], using machine learning to detect one or more anomalous incidents based on the time stamped machine data, detecting a product or an object is “notable event”, which is pre-specified and/or dynamically determined). 
	As to claim 14, Tankersley discloses a factory device among the plurality of factory device, is defective, the processor performs learning using the data table generated based on the data from the plurality of factory devices and derives a failure or defect because factor based on the learning (See para. [0351 and para. [0611], using machine learning to detect one or more anomalous incidents based on the time stamped machine data, detecting a product or an object is “notable event”, which is pre-specified and/or dynamically determined).
Tankersley does not explicitly disclose the factory devices comprise injection machine. 
However, Tsuda discloses the plurality of factory devices comprise an injection machine (See para. [0077], the devices include injection molding machine).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the client devices of Tankersley to include factory devices comprises all machine tools, robots, as taught by Tsuda. Skilled artisan would have been motivated to extend the computing machines in IT environments to other industry including a factory with all machine tools or robots to detect machine failures.  In addition, both references (Tankersley and Tsuda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as using machine learning to learns correlative relationships in measurement data which collected from a plurality of devices. This close relation between both references highly suggests an expectation of success.
	 
Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUK TING CHOI/Primary Examiner, Art Unit 2153